                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     RONALD STOCKTON,                       :
                                            :
            Plaintiff                       :
                                            :    CIVIL ACTION NO. 3:19-CV-0742
       v.                                   :
                                            :    (Judge Caputo)
     JOHN WETZEL, SECRETARY OF              :
     CORRECTIONS, et al.,                   :
                                            :
            Defendants

                                 MEMORANDUM

        Presently before the Court is pro se Plaintiff Ronald Stockton’s motion to

reinstate his action pursuant to Federal Rule of Civil Procedure 60(b). (ECF No. 19.)

Mr. Stockton seeks reconsideration of this Court’s June 28, 2019, decision dismissing

his Complaint due to his failure to tender the filing fee in this matter or complete the

Court’s application to proceed in forma pauperis. (ECF No. 17.)      The Court will deny

Mr. Stockton’s motion for the reasons stated herein.


I.      Standard of Review

        Federal Rule of Civil Procedure “60(b) allows a party to seek relief from a final

judgment, and request reopening of his case, under a limited set of circumstances

including fraud, mistake and newly discovered evidence,” Gonzalez v. Crosby, 545 U.S.

524, 528-29, 125 S.Ct. 2641, 2645-46, 162 L.Ed.2d 480 (2005) as well as

“inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Federal Rule

of Civil Procedure 60(b) is a catch-all provision that permits a court to vacate a final
judgment, order, or proceeding for “any other reason that justifies relief.” Fed. R. Civ. P.

60(b)(6). Relief pursuant to Rule 60(b) is “extraordinary relief which should be granted

only where extraordinary justifying circumstances are present.” Bohus v. Beloff, 950

F.2d 919, 930 (3d Cir. 1991). A Rule 60(b) motion “may not be used as a substitute for

appeal, and that legal error, without more, cannot justify granting a Rule 60(b) motion.”

Holland v. Holt, 409 F. App’x. 494, 497 (3d Cir. 2010) (quoting Smith v. Evans, 853 F.2d

155, 158 (3d Cir. 1988)).



II.    Background

       On April 27, 2019, Mr. Stockton, a state prisoner housed at SCI-Houtzdale, in

Houtzdale, Pennsylvania, filed a pro se civil rights action concerning an alleged use of

force event that occurred on January 27, 2018. (ECF No. 1.) On May 3, 2019, the

Court advised Mr. Stockton that he either needed to pay the $400.00 filing fee or

complete and file an application to proceed in forma pauperis. (ECF No. 4.) A copy of

the Court’s application to proceed in forma pauperis was forwarded to Mr. Stockton.

(ECF No. 4-1.) On May 7, 2019, Mr. Stockton filed an “in forma pauperis petition” which

he drafted. (ECF No. 5.) Mr. Stockton stated he was litigating three other actions and

therefore could not afford the additional garnishment of his inmate account at this time if

granted in form pauperis status in this case. Instead, he proposed the Court to defer

any payment of filing fee in this matter until he fully satisfied his other court imposed

financial obligations. Mr. Stockton authorized prison officials to deduct the filing fees in

this matter only when he completed his court fees in other matters. ECF No. 5 at 2 (“I

am only authorize for such deductions to begin after the 20% deduction for case No.




                                          -2-
CP-51-CR-0002597-2007, as I has other court ordered obligations, and litigation

pending.”)

         On June 4, 2019, the Court rejected Mr. Stockton’s hand-written application to

proceed in forma pauperis and again provided him with a copy of the Court’s application

to proceed in forma pauperis. (ECF Nos. 9 and 9-1.) On June 10, 2019, Mr. Stockton

filed a second handwritten application to proceed in forma pauperis. (ECF No. 13.)

Again, he conditioned his authorization allowing prison authorities to deduct the filing

fee installments from his account when completed court ordered payments in his other

cases.

               Petitioner only authorizes a 20% deduction if it is after
               Plaintiff’s Court ordered obligation for case No. CP-51-CR-
               0002597-2007, that was in conjunction with No. CP-51-CR-
               0001236-2007, Phila. County.

(Id. at 1.)

               Plaintiff is willing to pay if the order by this court explicitly
               states: “That the 20% deduction starts after other court
               ordered obligations.”

(Id. at 2.) As of April 29, 2019, Mr. Stockton’s Inmate Account balance was $ 85.95.

(ECF No. 13 at 7.)

         On June 28, 2019, the Court dismissed Mr. Stockton’s Complaint without

prejudice after he failed to pay the filing fee or submit the appropriate forms to allow him

to seek in forma pauperis status. (ECF No. 17.) On July 2, 2019, Mr. Stockton filed a

motion to reinstate his action pursuant to Fed. R. Civ. P. 60(b). (ECF No. 19.) Mr.

Stockton argues

               [he] has not declined to pay the filing fee, but merely informs
               the Court that it would be duly burdensome to Plaintiff to
               have to pay two filing fees simultaneously as Plaintiff is




                                            -3-
              currently paying costs for case No. CP-51-CR-0002597-
              2007 (Phila. County), in the amount of 20%, and an
              additional 20% at this time would be duly burdensome and
              not only [to] Plaintiff but Plaintiff’s family as well as Plaintiff is
              without a job and would never be able to pay $350 off of
              funds from the DOC if he was being paid, although Plaintiff is
              not.

(Id. at 1.) On July 8, 2019, Mr. Stockton filed a notice of appeal. (ECF No. 21.)



III.   Discussion

       After repeated opportunities, Mr. Stockton failed to submit the appropriate

application to proceed in forma pauperis and authorization in this matter, consequently

the Court dismissed his case without prejudice. See Redmond v. Gill, 352 F.3d 801,

803-04 (3d Cir. 2003) (requiring district courts to provide an adequate opportunity to

comply with a filing fee order prior to dismissing an action).

       Mr. Stockton’s repeated failures to complete the Court provided applications to

proceed in forma pauperis resulted in the dismissal of his case without prejudice. The

Court provided Mr. Stockton multiple opportunities to submit the correct forms, however,

he elected not to do so. Rather, each handwritten and modified, application for in forma

pauperis status Mr. Stockton submitted contained a conditional grant of future

authorization for the payment of the filing fee in this matter only after he satisfied his

other court ordered financial obligations. The Court is not at liberty to restructure the

collection of the initial payment, or subsequent partial filing fee payments, outside of that

prescribed by 28 U.S.C. § 1915(b). Pursuant to Bruce v. Samuels, _____ U.S. _____,

_____, 136 S.Ct. 627, 632, 193 L.Ed.2d 496 (2016), the Supreme Court clarified that

the in forma pauperis statute “calls for simultaneous, and not sequential, recoupment of




                                             -4-
multiple filing fees” incurred by an indigent prisoner. Thus, “calls for ‘monthly payments

of 20 percent of the preceding month’s income’ simultaneously for each action pursued”

is not only permissible. Id. at _____, 136 S.Ct. at 632. The Court advised Mr. Stockton

that his first application was inadequate and sent him a second form to complete. He

elected not to heed or comply with this Court’s orders or warnings concerning his

completion of the Court’s application to proceed in forma pauperis which included and

language that comports with 28 U.S.C. § 1915(b) concerning the payment of filing fees.

Mr. Stockton’s repeated unwillingness to accept these terms required the Court to

dismiss his action without prejudice. Mr. Stockton is not prejudiced by this decision as

he may refile the action should he choose to pay the filing fee or agree to the terms of

the in forma pauperis provisions regarding the installment payment method outlined in

28 U.S.C. § 1915(b).



IV.      Conclusion

         Based on the above, Mr. Stockton is not entitled to relief under Fed. R. Civ. P.

60(b).

         An appropriate order follows.
                                                /s/ A. Richard Caputo
                                                A. RICHARD CAPUTO
                                                United States District Judge

Dated: July 23, 2019




                                          -5-
